El Juez Asociado Señor Wiole,
emitió la opinión del tribunal.
El apelado solicita la desestimación de este recurso por-que el alegato deja de cumplir con el reglamento de este tribunal. Hallamos que esto es así en ciertos particulares, mas los defectos no son suficientes para desestimar el recurso sin dar a los apelantes la oportunidad de enmendar.
Igualmente el apelado solicita la desestimación- poi ser frívolo el recurso. En la fecha en que este caso fué visto, en otra causa en que el letrado del apelado también repre-, sentaba a una de las partes, se suscitó la cuestión relativa a nuestro derecho a desestimar casos por frívolos. Según entonces indicó el Juez Presidente, una moción para desestimai un caso por frívolo es algo similar a la anticipación de una vista sobre los méritos, y por tanto que el apelado en su moción para desestimar debe exponer las razones por las cuales el caso es frívolo. Esto no se hizo en la moción que tenemos ante nuestra consideración; por consiguiente, debe de clararse sin lugar la moción para desestimar, dándose permiso a los apelantes para que enmienden su alegato en consonancia con el Eeglamento de esta corte, sin perjuicio de! derecho del apelado a presentar una nueva moción para desestimar el recurso por frívolo cuando se radique el alegato : y similarmente para que renueve su moción para desestimai si los apelantes dejan de radicar un nuevo alegato.